               Case 4:20-mj-08594-N/A-DTF Document 1 Filed 02/26/20 Page 1 of 1
                                      CRIMINAL COMPLAINT
     United States District Court                         ,DISTRICT of ARIZONA

                    United States of America                            DOCKETNO.
                               v.
   Justine Evangeline Rios-Bratton DOB: 1968; United States             MAGIST~lf'.S. 'irS_     ff·4 MJ
          Patrick John Rope DOB: 1978; United States
 Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A) (ii), 1324(a)(l)(A)(v)(I) and 1324(a)(l)(B)(i).

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
On or about February 25, 2020, in the District of Arizona, Justine Evangeline Rios-Bratton and Patrick John
Rope, named herein as defendants and conspirat9rs, did knowingly and intentionally combine, conspire, confederate,
and agree with each other and other persons, known and unknown, to transport certain illegal aliens, namely Reynol
Gabino Mef\dez-Perez and Gilberto Bernardo Ramirez-Tomas, and did so for the purpose of private financial g~in; in
violation of Title 8, United States Code, Sections 1324(a)(l)(A); 1324(a)(l)(A)(v)(I) and 1324(a)(l)(B)(i).
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On or about February 25, 2020, in the District of Arizona (Robles Junction), United States Border Patrol
Agents (BPA) encountered a 2006 Chrysler Town and Country at the SR-86 checkpoint with two visible
occupants. The driver was identified as Justine Evangeline Rios-Bratton and the front seat passenger as
Patrick John Rope, both U.S. Citizens. Rios gave BPA consent to open the door and check underneath the
clothes and boxes which were stuffed between the second and third row seats. The BPA f pund an illegal
aliens hiding under the clothes and boxes and one more illegal alien hiding under a blanket. Rope had $1,502
USD in his possession.

Material witnesses Reynol Gabino Mendez-Perez and Gilberto Bernardo Ramirez-Tomas said they had
arranged to be smuggled into the United States for money.

In a post-Miranda statement, Rios said she was smuggling because she was arrested last week with illegal
aliens at the FR-15 checkpoint. The smugglers required her to pay back the money she had cost them when
she was arrested. Rios said she· knew that the two people she was attempting to smuggle to Phoenix were
illegal aliens. Rios said that her boyfriend Rope.was aware she smuggled illegal aliens and encouraged her
to do so for money. Rios said that Rope supposed to drive the illegal aliens but made her drive instead.


                                                                  )


MATERIAL WITNESSES IN RELATION TO THE CHARGE: Reynol Gabino Mendez-Perez and Gilberto
Bernardo Ramirez-Tomas
Detention Re4uested
     Being duly sworn, I declare that the foregoing is
     true and correct to the best of mJi o edge,
AUTHORIZED BY: AUSA JAA/ri I               ff_j_,p;;.-f-+=--~           OF
                                                                        Border Patrol A ent

SIGNATURE OF MAGI                                                       DATE
                                                                        February 26, 2020
  1)_ See Federal rules of Criminal Procedure Rules 3 and 54
